Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 6/28/21 is acknowledged. 
2.	The Restriction Requirement is deemed proper and is therefore made FINAL.
3.	Claims 20-27, 29-34, and 36-49 have been canceled. Claims 14-19, 28, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/21.
4.	Currently claims 1-13 are under consideration.
Information Disclosure Statement
5.  	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered.
6. 	The information disclosure statements filed 9/21/18, 10/19/18, 5/6/19, 10/29/19, and 4/5/21 have been considered as to the merits before First Action. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed

invention is not identically disclosed as set forth in section 102, if the differences between the

claimed invention and the prior art are such that the claimed invention as a whole would have

been obvious before the effective filing date of the claimed invention to a person having

ordinary skill in the art to which the claimed invention pertains. Patentability shall not be

negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.
	
3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.


8.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being obvious over
Yan et al. (20170247476; filed 9/25/14).
The applied reference has a common inventor with the instant application. Based
upon the earlier effectively filed date of the reference, it constitutes prior art under 35
U.S.C. 102(a)(2).




protein (PABP), The numbered items signify as follows: oval labeled "1" represents
Component 1, which binds to a target molecule, as defined herein; oval labeled "2"
represents Component 2, which binds to an effector cell molecule, as defined herein:
oval labeled “3” represents Component 3, an optional moiety, optionally a polypeptide,
that binds to Component 1 or 2 and blocks it’s binding to a target cell or an effector,
respectively; dotted line labeled "4" represents Component 4, an amino acid sequence
cleavable by a protease, which may include further linker sequences: rectangle labeled
"5" represents Component 5, an optional, half-life extending moiety, which can,
optionally, be a polypeptide. The solid, curving line extending from the oval labeled “3”
is a non-cleavable linker that, for example, can be a polypeptide.
Yan teaches a half-life extending moiety can be a polypeptide that can bind to
albumin [0054]. 
Yan teaches target antigens/molecules for EGFR and FOLR1 [0008].
Yan teaches [0036] “A PABP, which is diagrammed in FIG. 1, essentially
contains three components and can contain two additional optional components. The
various components of the molecule need not be ordered as in FIG. 1. Component 1
(oval labeled "1" in FIG. 1) can bind to a target molecule expressed on the surface of a
pathogen, infected cell, or a cell that mediates a disease. Component 2 (oval labeled
"2") can bind to a effector cell molecule expressed on the surface of an effector cell that
plays a role in cell killing, for example, a T cell. Component 3 (smaller oval labeled "3"),
an optional component, can bind to Component 1 or 2, thereby blocking their binding to
a target molecule or an effector cell molecule, respectively. 

Thus, for example, if Component 3 is bound to Component 2, the bispecific molecule is effectively monospecific or, at least less effective in binding an effector cell molecule. Some embodiments can lack Component 3, in which cases the binding Component 1 or Component 2 to a target or effector cell molecule, respectively, can be blocked or inhibited due to the three dimensional structure of the PABP. Component 4
(represented by a dashed line indicated by a "4") is a linker comprising a protease
cleavage site, which is located such that cleavage at this site allows binding of both
Components 1 and 2 to their respective binding partners. In some embodiments,
cleavage separates Component 3 from the remainder of the PABP, thereby activating
the molecule, i.e., making it fully bispecific. In other embodiments, cleavage can make
Component 1 or 2 more accessible and, thus, more active. In some embodiments the
PABP can further comprise a Component 5 (rectangle labeled "5") that extends half-life.
Component 5 can be, for example, an Fc polypeptide chain, all or part of a serum
albumin protein, or other polypeptides that can extend in vivo half-life.[0036]
Yan teaches proteases at [0088]. The structure was obvious in view of the motivation for “a need in the art for bispecific antibody formats that have reasonably long half-lives, but are activated specifically in a disease microenvironment, for example, in the vicinity of a tumor’ [0002].




.	This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under
37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly
or indirectly from the inventor or a joint inventor of this application and is thus not prior
art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a
prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the
claimed invention, the subject matter disclosed and the claimed invention were either
owned by the same person or subject to an obligation of assignment to the same
person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/quidance/eTD-info-l.jsp.

11.	 Claims 1-13 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 3, 10, 12, 15-19, and 23-24 of
copending Application No. 15/513011 (reference application US 20170247476). 

patentably indistinct claims have not in fact been patented.

12.	For reasons aforementioned, no claims are allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642 
571-272-0816
9/11/21

/LISA V COOK/Primary Examiner, Art Unit 1642